UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51215


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                               versus

SANDRA ALVAREZ RENTERIA,

                                            Defendant-Appellant.



           Appeal from the United States District Court
                for the Western District of Texas
                          (P-98-CR-153-2)


                            March 2, 2000

Before HIGGINBOTHAM and PARKER, Circuit Judges, and JACK,* District
Judge.

PER CURIAM:**

     AFFIRMED.   See 5th Cir. R. 47.6.




     *
     District Judge of the Southern District of Texas, sitting by
designation.
    **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.